Citation Nr: 0201638	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  96-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for impotence on a 
direct basis or, in the alternative, as a disability due to 
undiagnosed illness.

2.  Entitlement to service connection for numbness of the 
hands and feet on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness.

3.  Entitlement to service connection for actinic keratosis 
and/or keratitic hyperkeratosis on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by a skin rash.

4.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by fatigue and sleeplessness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to April 
1959 and from September 1990 to June 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from September 1990 to May 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claims.  The RO 
in Montgomery, Alabama, currently has jurisdiction over the 
case.

The case was previously before the Board in February 1999, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed to the extent possible. 

In 1999, a notation was made in the claims file by a VA 
Medical Center (VAMC) indicating that the veteran wanted to 
withdraw his appeal.  The Board wrote to the veteran in 
November 2001 requesting that he clarify whether or not he 
wanted to withdraw his appeal.  He did not respond.  
Accordingly, the Board now proceeds with its review of the 
appeal.  See 38 C.F.R. § 20.204 (2001).  


FINDINGS OF FACT

1.  Actinic keratosis and/or keratitic hyperkeratosis did not 
result from disease or injury in service.

2.  The veteran's claim of entitlement to service connection 
for disability due to undiagnosed illness manifested by a 
skin disorder, including actinic keratosis and/or keratitic 
hyperkeratosis, is a claim for disability for which the 
veteran has an established diagnosis.

3.  The exact nature of the veteran's disabilities manifested 
by impotence, numbness of the hands and feet, and psychiatric 
problems is unclear, and any such disabilities did not result 
from disease or injury in service.

4.  The veteran refused to report for VA examinations 
scheduled in May and September 1999.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
impotence, numbness of the hands and feet, actinic keratosis 
and/or keratitic hyperkeratosis, or an acquired psychiatric 
disorder on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.655 (2001).

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for disability due to 
undiagnosed illness manifested by a skin disorder, including 
actinic keratosis and/or keratitic hyperkeratosis.  
38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. §§ 3.317, 
3.655 (2001).

3.  The veteran is not entitled to service connection for 
impotence, numbness of the hands and feet, or an acquired 
psychiatric disorder, claimed as due to undiagnosed illness.  
38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. §§ 3.317, 
3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of impotence, numbness of the hands and feet, a 
skin rash, psychiatric problems, fatigue, or sleeplessness.  
His April 1991 separation examination report indicates that 
he denied any skin diseases, neuritis, frequent trouble 
sleeping, depression, excessive worry, and nervous trouble.  
Physical evaluation (skin, genitourinary system, neurologic, 
psychiatric, etc.) was normal.  

The veteran completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation in May 1991.  
He denied any fatigue, nightmares, trouble sleeping, and skin 
rash, infection, or sores. 

The veteran submitted an Application for Compensation or 
Pension to the RO in December 1994.  He stated that he 
experienced tiredness, sleeplessness, no strength, anxiety, 
sexual dysfunction, impotence, numbness of his hands and 
feet, and sores on his hands and arms in 1991 in Saudi 
Arabia.

Associated with the claims folder are the veteran's private 
medical records from David A. Chalk, M.D.  In February 1994, 
the veteran stated that he experienced impotency for one year 
since being on medication.  A diagnosis of impotency was 
made.  In April 1994, the veteran stated that he was having 
some difficulty sleeping.  He denied feeling depressed, 
having difficulty concentrating, or withdrawing from people.  
Dr. Chalk diagnosed insomnia with probable mild depression in 
May 1994.  He noted that the veteran had bad difficulty 
sleeping since serving in the Gulf War.  In July 1994, the 
veteran complained of being somewhat depressed with low 
energy, difficulty sleeping, lethargy, difficulty 
concentrating, and decreased libido.  He said that he had 
trouble with impotence since active duty, which Dr. Chalk 
suspected may be psychological.  

In a December 1994 written statement, Dr. Chalk reported that 
he had treated the veteran for "depression with insomnia, 
which I feel is most likely related to his active duty 
service in the Gulf War.  [The veteran] has also had a 
problem with impotence which he did not have prior to his 
time spent in Saudi Arabia."  Dr. Chalk first treated the 
veteran in 1994, and there is no indication that he reviewed 
the claims file.

The veteran was treated at the VAMC in Birmingham, Alabama, 
from 1994 to 1995.  On Persian Gulf Registry examination in 
July 1994, he reported sleeplessness, fatigue, and skin 
problems.  He stated that he had the onset of blisters and a 
rash while in the Persian Gulf.  He noted sleeplessness and 
fatigue after returning from the Persian Gulf.  On 
examination, there was solar keratosis.  There was also 
decreased pinprick of the arms and legs in patches, not 
corresponding to dermatomes.  The examiner diagnosed 
paresthesias, decreased pinprick, etiology unknown, rule out 
peripheral neuropathy.  The veteran was referred for testing 
and further evaluation.  

In September 1994, the veteran gave a one year history of 
impotence.  A provisional diagnosis of impotence was made.  
In October 1994, the veteran reported red scaly areas on his 
arms for one to two years.  The examiner's impression was 
actinic keratosis.  An October 1994 biopsy of the skin of the 
veteran's left ear lobe showed a probable ruptured follicle.   

Upon neurological evaluation in October 1994, the veteran 
complained of diminished pain sensation of the limbs and 
chronic fatigue since returning from the war.  There was 
decreased sensation to pinprick throughout.  The examiner 
stated that there was no neurological basis for the veteran's 
total body numbness and that all labs were normal. 

The veteran underwent psychiatric evaluation in November 
1994.  He reported having a rash on his forearms since 
serving in Saudi Arabia.  He also stated that he had fatigue 
and insomnia and numbness in his arms and legs.  The examiner 
diagnosed Persian Gulf Syndrome with insomnia and anxiety, 
acute stress disorder, anxiety disorder, and sexual 
dysfunction.  The veteran also reported experiencing 
impotence for one year upon urological evaluation in November 
1994.  

In a February 1995 written statement, the veteran reported 
that he was exposed to heavy oil well smoke while in the 
Persian Gulf.  He also stated that the constant threat of 
chemical warfare was frightening.  

The veteran was afforded a neuropsychological examination at 
the University of Alabama at Birmingham School of Medicine in 
February 1995.  He reported experiencing a rash on his arms 
in the Persian Gulf that persisted.  He also felt some stress 
due to fear of his situation, and was exposed to smoke from 
oil fires.  He took an experimental drug for the prevention 
of Anthrax.  His current complaints included fatigue, 
insomnia, and numbness of his feet and legs.  He was also 
gradually becoming impotent.  A post traumatic stress 
disorder (PTSD) profile did not suggest PTSD symptoms but 
some of the critical items in the acute anxiety state section 
were endorsed including evidence of sleep problems.

On VA hospitalization for hemoptysis in April 1995, one of 
the diagnoses given was major depression. 

On VA general medical examination in May 1995, the veteran 
complained of general tiredness, depression, weakness, 
impotence (for three or four years), numbness in his feet, 
and poor sleep.  Examination of the skin revealed 
hyperkeratosis of both forearms, the face, and the ears.  The 
examiner noted that the veteran appeared to be in deep 
depression.  Pertinent diagnoses included severe depression, 
keratitic hyperkeratosis, and impotence.  There is no 
indication that the examiner reviewed the claims file.  

The veteran was also afforded a VA psychiatric examination in 
June 1995.  He complained of increasing depression over the 
past one to two years and diminished sleep.  During service, 
he reported fear associated with frequently having to don 
protective gear.  The examiner diagnosed major depression, 
skin rash, and impotence.  The examiner noted that there was 
no clear cut association between the veteran's depression and 
his service in the Persian Gulf; however, the veteran did 
have some other symptoms associated with that period of time, 
such as his recurrent skin rash.  The examiner further stated 
that he did not want to rule out that the veteran's symptoms 
were related to the Persian Gulf because his limited verbal 
capacity and insight may well have interfered with his 
providing an accurate connecting history of his time in the 
Persian Gulf.  There is no indication that the examiner 
reviewed the claims file.  

The veteran testified at a personal hearing at the RO in 
September 1996.  He stated that during service he was tense 
because of being close to Iraq and fear of chemicals/gas, and 
that he took experimental medications.  He was also 
reportedly impotent.  He started having fatigue, trouble 
sleeping, sexual problems, and numbness in his hands and feet 
after returning from service.  He denied feeling tired or 
fatigued while in the Persian Gulf.  

Also associated with the claims folder are several lay 
statements from friends and relatives of the veteran.  They 
stated, in pertinent part, that they observed that the 
veteran was nervous, depressed, had trouble sleeping, and had 
a rash on his arms after service.

In accordance with a February 1999 Board remand, the veteran 
was scheduled for VA genitourinary, psychiatric, 
neurological, and skin examinations in May 1999.  However, he 
canceled these appointments.  The RO wrote to the veteran in 
August 1999 and asked whether or not he was willing to report 
for examination.  He was told that if he missed an 
examination without good reason, his claim would be evaluated 
based upon the evidence of record.

The veteran responded in August 1999 that his health had 
improved greatly and he had no additional evidence in support 
of his claims, so he canceled his appointments.  He stated 
that he would report for examination if the RO thought it was 
still necessary.  The RO rescheduled the veteran's 
examination appointments in September 1999.  He again 
canceled the appointments saying that "some of these things 
don't bother me anymore, so I won't lie."

Additional VA treatment records of the veteran dated through 
1999 were associated with the claims folder.  The veteran was 
hospitalized on two occasions in August 1995 and diagnosed as 
having major depression.  


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to provide notice 
and assistance.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen finally denied 
claims, not relevant to this case.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and February 1999 Board remand 
informed the veteran of the evidence needed to substantiate 
his claims.  He was also provided notice of the applicable 
laws and regulations.  Further, he was requested to provide 
the requisite medical and non-medical evidence in support of 
his claims.  See VA letters from RO to the veteran, dated 
January 6, 1995, February 11, 1997, and March 23, 1999,   and 
Board remand, dated February 24, 1999.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records, VA treatment records, and his private treatment 
records from David A. Chalk, M.D.  Efforts to obtain records 
from Dr. Roland Cook were unsuccessful, and the RO notified 
the veteran of this.  See VA letter from RO to the veteran, 
dated February 11, 1997.   The veteran stated that he was not 
able to obtain records from his private doctors because they 
were no longer in practice, and that he has no additional 
evidence to submit in support of his claims.  In view of the 
foregoing, efforts to obtain additional treatment records are 
not warranted. 

The veteran was also afforded VA examinations in 1995.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The 1995 examination reports did 
not provide sufficient evidence to adjudicate the veteran's 
claims.  Accordingly, the Board remanded the case in February 
1999 to schedule the veteran for additional examinations and 
to obtain opinions as to the exact nature and etiology of his 
disabilities.  He stated in December 1999 that he did not 
want to report for examination. 

A VA regulation pertinent to the failure to report for VA 
examinations provides, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, without good cause, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001).  In Olson v. Principi, 3 Vet. App. 480 (1992) the 
veteran failed to report for scheduled examinations.  In that 
case, it was reiterated that the duty to assist is not always 
a one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate with the VA's efforts to provide an 
adequate medical examination and by submitting all the 
medical evidence supporting her claim.  See also Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, no further 
assistance to the veteran is required.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  



B.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

The veteran also contends that he is entitled to service 
connection pursuant to 38 C.F.R. § 3.317.  Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 

(1) became manifest during service 
on active duty in the Armed Forces 
in the Southwest Asia theater of 
operations during the Persian Gulf 
War; or 

(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed 
under subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2001).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, sleep disturbances, signs or symptoms involving 
skin, neurologic or neuropsychological signs or symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (2001) (implementing 38 U.S.C.A. § 1117); see 
also 66 Fed. Reg. 56,614-56,615 (November 9, 2001) ) (to be 
codified as amended at 38 C.F.R. § 3.317(a)(1)(i)).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  Id. 

By regulatory amendment effective November 9, 2001, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended by removing "December 31, 
2001" and adding, in its place, December 31, 2006".  66 
Federal Register 56,614-56,615 (November 9, 2001). When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Here, the revision is relatively inconsequential to 
the veteran's case because his claims are denied on other 
grounds, mainly, because of a lack of sufficient medical 
evidence.  Thus, he has not been prejudiced by applying the 
new regulation in the first instance.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has testified that his impotence, numbness of the 
hands and feet, and psychiatric problems had their onset 
after his separation from service but were caused by his 
exposure to smoke from oil fires, experimental drugs, and/or 
fear of chemical attack.  He further maintains that he 
suffered from a skin rash during his service in the Persian 
Gulf.  

As noted above, the veteran's service medical records are 
negative for complaints or findings of impotence, numbness of 
the hands and feet, a skin rash, psychiatric problems, 
fatigue, or sleeplessness.  He specifically denied any such 
problems upon separation from service in 1991, and physical 
evaluation was normal at that time.  The first documented 
treatment for complaints associated with these conditions is 
dated in 1994, three years after his separation from service.  

The post-service medical evidence establishes that the 
veteran currently has a skin disorder, diagnosed as actinic 
keratosis and keratitic hyperkeratosis.  As there is a 
recognized clinical diagnosis for this condition, it is not, 
by definition, a manifestation of undiagnosed illness.  
Accordingly, to the extent that the claim is for undiagnosed 
illness, it is one as to which there is no legal entitlement.  
Cf. 38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 3.317 
(2001); see Sabonis v. Brown, 6 Vet. App. 426 (1994).

The evidence is conflicting concerning the nature of the 
veteran's psychiatric problems.  For example, upon psychiatry 
evaluation in November 1994 he was diagnosed as having 
Persian Gulf Syndrome with insomnia and anxiety, acute stress 
disorder, and anxiety disorder.  On the other hand, the VA 
psychiatric examiner in June 1995 diagnosed major depression, 
and the veteran was hospitalized for treatment of this 
condition in August 1995.  

The nature of the veteran's impotence is also unclear.  Dr. 
Chalk suspected that it may be psychological in July 1994, 
but on VA psychiatry evaluation in November 1994 the veteran 
was diagnosed as having Persian Gulf Syndrome with sexual 
dysfunction.  

Likewise, the Board is unable to determine whether or not the 
veteran suffers from a disability manifested by numbness of 
the hands and feet.  On Persian Gulf Registry examination in 
July 1994, he was diagnosed as having paresthesias and 
decreased pinprick of unknown etiology.  A few months later 
on neurological evaluation in October 1994, an examiner 
stated that there was no neurological basis for the veteran's 
total body numbness. 

There are no medical opinions of record relating any 
disability manifested by impotence or numbness of the hands 
and feet to active service.  Although there are medical 
opinions of record relating the veteran's skin and 
psychiatric disorders to his active service, there is no 
indication that either Dr. Chalk or the 1995 VA psychiatric 
examiner reviewed the veteran's claims file.  Additionally, 
neither physician provided any rationale for his opinion.  
Accordingly, these opinions are not probative and are 
insufficient evidence upon which to grant the claims. 

Specific medical evidence was necessary to adjudicate the 
veteran's claims, as specified by the Board's remand.  The RO 
attempted to afford the veteran VA examinations and obtain 
opinions as to the exact nature of his conditions after 
appropriate testing, as well as the date of onset and 
etiology of these conditions.  The examiner(s) was 
specifically asked to review the claims file.  The veteran's 
failure to cooperate has had a negative effect on his claims 
because the Board does not possess the medical expertise to 
render medical opinion and has to decide the appeal based 
upon the existing evidentiary record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  

The veteran's own contentions that he has a disability 
manifested by impotence, a psychiatric disorder, and a 
disability manifested by numbness of the hands and feet that 
are related to his active service are not competent.  He, as 
a lay person, cannot offer a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The only disability that the veteran maintains actually had 
its onset during active service is his skin disorder.  His 
visual observations are sufficient concerning the presence of 
a skin rash.  However, his history of a skin rash during 
service is neither credible nor supported by other evidence.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  Examination of the 
veteran's skin was normal on separation examination in April 
1991 and he specifically denied any skin diseases in April 
and May 1991.  These records made contemporaneous with 
service are more probative that the veteran's contentions 
made years later in connection with a claim for compensation. 

Additionally, the veteran himself reported in 1999 that his 
health had greatly improved and that some of his conditions 
no longer bothered him.  Therefore, they are apparently not 
chronic disabilities for which service connection may be 
granted.  See 38 U.S.C.A. §§ 1110, 1131, 1117(a) (West Supp. 
2001).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for impotence, numbness of the 
hands and feet, a skin disorder, and a psychiatric disorder 
on a direct basis or, in the alternative, as disabilities due 
to undiagnosed illness.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).


ORDER

Entitlement to service connection for impotence on a direct 
basis or, in the alternative, as a disability due to 
undiagnosed illness is denied.

Entitlement to service connection for numbness of the hands 
and feet on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness is denied.

Entitlement to service connection for actinic keratosis 
and/or keratitic hyperkeratosis on a direct basis or, in the 
alternative, as a disability due to undiagnosed illness 
manifested by a skin rash is denied.

Entitlement to service connection for an acquired psychiatric 
disorder on a direct basis or, in the alternative, as a 
disability due to undiagnosed illness manifested by fatigue 
and sleeplessness is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

